United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-21024
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAMES KEVIN ESMOND, also known as Tracy L. Eubanks,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-652-1
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for James Kevin Esmond has moved

for leave to withdraw from this appeal and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Esmond

has received a copy of counsel’s motion and brief but has not

filed a response.   Our independent review of the brief and the

record discloses no nonfrivolous issue.   Accordingly, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                        No. 02-21024
                             -2-

See 5TH CIR. R. 42.2.